    Case 1:20-cv-05448-RMB Document 10 Filed 06/22/20 Page 1 of 7 PageID: 142



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

FREDERICO GONZALEZ,                   :         CIV. NO. 20-5448(RMB)
                                      :
                     Petitioner       :
                                      :
        v.                            :              OPINION
                                      :
WARDEN DAVID ORTIZ,                   :
                                      :
                     Respondent       :


BUMB, District Judge

        Petitioner Frederico Gonzalez, a prisoner confined in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”), filed a petition for writ of habeas corpus under 28

U.S.C. § 2241, seeking release from prison under the CARES Act.

(Pet., Dkt. No. 1.) Respondent filed an answer to the Petition on

May    14,   2020,    opposing    habeas       relief.   (Answer,   Dkt.   No.   4.)

Petitioner then filed a memorandum of law and an amended petition

(Am. Pet., Dkt. No. 5) seeking compassionate release under 18

U.S.C. § 3582(c)(1)(A). Pursuant to the First Step Act, a prisoner

may seek compassionate release from the court that sentenced him.

See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). 1 Not

having sentenced Petitioner, this Court lacks jurisdiction to


1 In his first declaration, Petitioner submits that he exhausted
his administrative remedies for compassionate release under 18
U.S.C. § 3582(c)(1)(A). (Gonzalez Decl., Dkt. No. 7.)
                                           1
 Case 1:20-cv-05448-RMB Document 10 Filed 06/22/20 Page 2 of 7 PageID: 143



address his request for compassionate release. Petitioner also

filed a reply to the answer and two declarations. (Reply, Dkt. No.

6;   Gonzalez   Declaration,   Dkt.   Nos.   7,   9.)   On   June   8,   2020,

Petitioner filed a motion to appoint counsel. (Mot. Appt. Counsel,

Dkt. No. 8.)

      The Court will consider Petitioner’s original request for

relief under the CARES Act. For the reasons discussed below, the

Court will dismiss the petition without prejudice for failure to

exhaust administrative remedies and dismiss the motion to appoint

counsel as moot.

I.    BACKGROUND

      In his petition for writ of habeas corpus seeking release to

home confinement under the CARES Act, Petitioner alleged that he

has medical risk factors that could result in his death if he

contracts the COVID-19 virus. (Pet., Dkt. No. 1.) Petitioner

submitted an “Inmate Request to Staff” seeking consideration for

home confinement under the CARES Act, but his request was denied

because he has a “Low Pattern Score” for recidivism. (Ex., Dkt.

No. 1-1.) In his reply brief, Petitioner asserts the Bureau of

Prisons (“BOP”) has not enforced the measures it claims to have

taken to protect against the spread of COVID-19 and that he remains

at great risk. (Reply, Dkt. No. 6.) In his second declaration,

Petitioner submitted medical records in support of his argument



                                      2
 Case 1:20-cv-05448-RMB Document 10 Filed 06/22/20 Page 3 of 7 PageID: 144



that he is at the highest risk of death if he contracts COVID-19.

(Gonzalez Decl., Dkt. No. 9.)

     Before the CARES Act was passed on March 27, 2020, 18 U.S.C.

§ 3624(c)(2) provided the BOP with the authority to “place a

prisoner in home confinement for the shorter of 10 percent of the

term of imprisonment of that prisoner or 6 months.” 18 U.S.C. §

3624(c)(2) (effective July 19, 2019). As part of the CARES Act,

Congress sought to address the spread of the coronavirus in prisons

by permitting BOP to expand the use of home confinement under §

3624(c)(2). See Pub. L. No. 116-136, § 12003(b)(2). Upon direction

of the Attorney General, Section 12003(b)(2) of the CARES Act

temporarily suspends the limitation of home confinement. Id.

     On April 3, 2020, the Attorney General authorized the BOP to

immediately     maximize   transfers      to    home    confinement     of   all

appropriate inmates held at BOP facilities where the BOP Director

determines    that   COVID-19    is   materially       affecting   operations.

(Reiser Decl., ¶11, Dkt. No. 4-2.) The BOP is currently assessing

a number of factors to ensure that an inmate is suitable for home

confinement including, but not limited to, reviewing the inmate's

institutional    discipline     history   for    the    last   twelve   months;

ensuring that the inmate has a verifiable release plan; verifying

that the inmate's primary offense is not violent, a sex offense,

or terrorism related; and confirming the inmate does not have a

current detainer. (Id., ¶18.) BOP has generally prioritized for

                                      3
    Case 1:20-cv-05448-RMB Document 10 Filed 06/22/20 Page 4 of 7 PageID: 145



home confinement those         inmates       who    have   served half of their

sentences      or who have     18 months       or   less   remaining   in their

sentences and have served 25% or more of their sentences. (Reiser

Decl., ¶18, Dkt. No. 4-2.) T hese priority factors are subject to

deviation in BOP's discretion and are subject to revision as the

situation progresses. (Id., ¶19.)

        As of April 13, 2020, the BOP entered Phase Six of its Action

Plan to prevent the spread of COVID-19. (Reiser Decl., ¶21a)). The

BOP regularly updates the resource page on its website to inform

the public of its modified operations. (Id., ¶21f)). 2

II.     DISCUSSION

        A.    Standard of Law

        A federal prisoner may challenge the execution of his or her

sentence in a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241. Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 243-44

(3d Cir. 2005); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).

28 U.S.C. § 2241(c)(3) provides: “The writ of habeas corpus shall

not extend to a prisoner unless-- (3) He is in custody in violation

of the Constitution or laws or treaties of the United States….”

        There is a judicially created exhaustion requirement for

habeas petitions brought under 28 U.S.C. § 2241. Callwood v. Enos,

230 F.3d 627, 633-34 (3d Cir. 2000). In the typical case, an



2   Available www.bop.gov/coronavirus (last visited June 22, 2020).
                                         4
 Case 1:20-cv-05448-RMB Document 10 Filed 06/22/20 Page 5 of 7 PageID: 146



inmate’s failure to exhaust all stages of the administrative remedy

system prior to the filing of a habeas petition under 28 U.S.C. §

2241 is a proper basis for dismissal. Moscato v. Fed. Bureau of

Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996).

       The administrative remedy procedure for the BOP is set forth

at 28 C.F.R. §§ 542.10 to 542.19. The procedure provides formal

review of any complaint that relates to any aspect of the inmate’s

confinement. 28 C.F.R. § 542.10(a). For most complaints, inmates

must   first    attempt    to     resolve       the   complaint     informally    with

institution staff. 28 C.F.R. § 542.13(a). If that fails, the inmate

may file an administrative remedy request with the Warden of the

institution, within 20 calendar days of the date on which the basis

for the request occurred. 28 C.F.R. § 542.14(a). If the Warden

denies the request, the inmate may file an appeal with the Regional

Director, within 20 calendar days of the date the Warden signed

the response. 28 C.F.R. § 542.15(a). If the Regional Director

denies the appeal, the inmate may appeal that decision to the

General   Counsel     of   the    Federal        Bureau   of   Prisons,   within    30

calendar days from the date the Regional Director signed the

response.      Id.   Appeal      to   the       General   Counsel    is   the    final

administrative appeal. Id. “If the inmate does not receive a

response within the time allotted for reply, including extension,

the inmate may consider the absence of a response to be a denial

at that level.” 28 C.F.R. § 542.18.

                                            5
    Case 1:20-cv-05448-RMB Document 10 Filed 06/22/20 Page 6 of 7 PageID: 147



        B.    Analysis

        First, Respondent asserts that the petition should be denied

because Petitioner has not exhausted his administrative remedies.

Petitioner has never filed an Administrative Remedy Request 3 for

home confinement under the CARES Act. (Declaration of Christina

Clark 4 ¶4 and Ex. 1, Dkt. No. 4-1.) Second, Respondent submits that

Petitioner      does     not   meet   the       eligibility     requirements    for

discretionary      release     to   home       confinement    under   18   U.S.C.   §

3582(c)(2), as modified by the CARES Act. (Answer, Dkt. No. 4 at

21.) Petitioner has a “Low PATTERN” score, and any score above

minimum renders an inmates ineligible for release under the present

criteria. (Reiser Decl., ¶25, Dkt. No. 4-2.)

        Petitioner has not offered any justification for his failure

to exhaust administrative remedies prior to filing the present

petition. Furthermore, Petitioner has not alleged how the BOP

failed to carry out its duties under the CARES Act. If Petitioner

is not receiving medical care for the conditions described in his

second declaration (Dkt. No. 9), he may file a civil action under




3 The Court notes that the exhibit submitted by Petitioner is an
“Inmate Request to Staff.” (Ex., Dkt. No. 5.) Under the BOP
administrative grievance procedure, the first formal remedy
request is made to the warden of the facility, after an inmate’s
informal request to staff is denied. See 28 C.F.R. § 542.14.
4 Christina Clark is a Senior Attorney for the Bureau of Prisons
at FCI Fort Dix. (Declaration of Christina Clark ¶1, Dkt. No. 4-
2.)
                                           6
 Case 1:20-cv-05448-RMB Document 10 Filed 06/22/20 Page 7 of 7 PageID: 148



Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), the federal analog to 42 U.S.C. § 1983, which

also requires exhaustion of administrative remedies.

III. CONCLUSION

     For the reasons discussed above, the Court will dismiss the

petition without prejudice for failure to exhaust administrative

remedies.



An appropriate Order follows.



Date:   June 22, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     7
